Citation Nr: 1038714	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to service connection for a bilateral leg 
disability, including as secondary to service-connected 
degenerative disc disease of the lumbosacral spine.

4.  Entitlement to service connection for a skin disability 
(claimed as a skin rash of the entire body).

5.  Entitlement to an initial compensable rating for right eye 
anterior scar and vitreous floaters.

6.  Entitlement to an initial rating greater than 10 percent for 
degenerative disc disease of the lumbosacral spine.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran served on active duty from March to July 1979, from 
October 1991 to February 1992, and from June 2004 to August 2005.  
He also had additional U.S. Army National Guard (ANG) service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
Veteran disagreed with this decision in February 2007.  He 
perfected a timely appeal in March 2008.  A Travel Board hearing 
was held at the RO in August 2010 before the undersigned Acting 
Veterans Law Judge and a copy of the hearing transcript has been 
added to the record.

The issue of entitlement to service connection for 
tinnitus been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
The Veteran testified before the Board in August 2010 that 
he intended to file a claim of service connection for 
tinnitus.  Therefore, the Board does not have jurisdiction 
over this issue and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for obstructive 
sleep apnea, entitlement to service connection for a bilateral 
leg disability, including as secondary to service-connected 
degenerative disc disease of the lumbosacral spine, and 
entitlement to an initial rating greater than 10 percent for 
degenerative disc disease of the lumbosacral spine are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The Veteran does not have a chronic skin rash.  

2.  The Veteran did not have a chronic skin rash during service.  

3.  The Veteran's service-connected right eye anterior scar and 
vitreous floaters is manifested by no more than 20/40 corrected 
far vision in the right eye.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for an initial compensable rating for right eye 
anterior scar and vitreous floaters have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.2, 4.3, 4.7, 4.10, 4.21, 4.84a, Diagnostic Code (DC) 6099-
6079 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July that informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  (The Board notes 
that there is an undated VCAA notice letter in the claims file 
which may have been sent prior to the initial RO decision in this 
case; because this letter is undated, however, the Board cannot 
determine when or whether this VCAA notice letter was sent to the 
Veteran.)  Although the July 2007 notice letter was not sent 
before the initial RO decision in this matter, the Veteran had a 
meaningful opportunity to participate in the processing of his 
claim after the notice was provided and the RO readjudicated the 
claims on appeal by issuance of a February 2008 statement of the 
case and a March 2010 supplemental statement of the case, thus 
curing the timing defect.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  Hence, the Veteran was not 
prejudiced by the timing defect.  See generally Shinseki v. 
Sanders 129 S.Ct. 1696 (2009) (explaining application of the rule 
of prejudicial error in the context of claims for VA benefits).

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  

With respect to the third factor above, the U.S. Court of Appeals 
for Veterans Claims (Veterans Court) has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's available service 
treatment records and service personnel records and his VA 
outpatient treatment records.  The Veteran has been provided with 
VA examinations which address the current nature and severity of 
his service-connected right eye anterior scar and vitreous 
floaters.  No evidence establishes that the Veteran had a skin 
rash during service and therefore VA has no duty to afford the 
Veteran an examination in this regard.  

The RO has attempted to obtain the Veteran's complete service 
treatment records from his active service with the U.S. Army 
National Guard (ANG).  The RO sent a letter in August 2006 to the 
ANG unit which the Veteran had identified as the unit he had 
served with while he was on active service.  (The Board notes 
parenthetically that there is a second undated letter to the 
Veteran's ANG unit in the claims file; because this letter is 
undated, the Board is unable to determine when it was sent.)  
Similarly, an undated VA Form 119, "Report of Contact", 
included in the claims file indicates that RO personnel contacted 
the Veteran's ANG unit and requested his service treatment 
records; unfortunately, there is no way to determine the date 
when this contact occurred.)  The Veteran's ANG unit did not 
respond to any of VA's requests for his service treatment 
records.  VA's Records Management Center notified the RO in 
October 2007 that the Veteran's service treatment records were 
not located at that facility.  In cases where the Veteran's 
service treatment records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, there 
is a heightened obligation to assist the claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  VA also must provide an explanation to the appellant 
regarding VA's inability to obtain his or her service treatment 
records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court 
also has held that VA's efforts to obtain service department 
records shall continue until the records are obtained or unless 
it is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. 
Gober, 14 Vet. App. 39 (2000).  

The Board notes that the Veteran provided copies of his service 
treatment records in July 2006.  The RO also sent a letter to the 
Veteran in August 2006 requesting that he provide any copies of 
his service treatment records which were in his possession; the 
Veteran responded in September 2006 with additional copies of his 
available service treatment records.  The Board finds that it is 
reasonably certain that additional service treatment records do 
not exist and further efforts to attempt to obtain them would be 
futile.

Significantly, with respect to the claims adjudicated on the 
merits in this decision, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a Skin Disability

The Veteran contends that he incurred a skin disability 
(characterized as a skin rash of the entire body) during active 
service and has since suffered from the skin rash.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").

When addressing a claim on the merits, the Board has an 
obligation to evaluate the credibility of evidence and to assign 
probative weight to competent evidence.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence").  As to some of the factors that go 
into making these determinations, both the Veterans Court and the 
Court of Appeals for the Federal Circuit (Federal Circuit) have 
provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., because 
of possible bias, conflicting statements, etc ".); see also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that 
"[t]he credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.").  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a skin disability 
(characterized as a skin rash of the entire body).  Despite the 
Veteran's lay assertions and Board hearing testimony to the 
contrary, there is no evidence in his service treatment records 
that he complained of or was treated for a skin disability at any 
time during his 3 periods of active service.  The Veteran's 
available service treatment records show instead that, on a Post-
Deployment Health Assessment completed in July 2005, 
approximately 1 month prior to his final separation from active 
service in August 2005, the Veteran denied any current skin 
diseases or rashes.  He also denied experiencing any skin 
diseases or rashes during his most recent deployment from August 
2004 to August 2005.  He reported being exposed to DEET insect 
repellent applied to skin, pesticide-treated uniforms, and 
environmental pesticides "sometimes" during this most recent 
deployment.  He denied experiencing any medical problems which 
developed during this most recent deployment.  

If he did have a skin rash during service it would not make sense 
that he would report so close to his separation from active 
service that he did not have any skin problems.  As between that 
report and his post-service reports that he had a skin rash 
during service, the Board finds the report during service more 
probative.  It simply does not follow that he would report during 
service that he had no rash if he indeed did have a rash.  

The Board finds this evidence to be highly probative of a finding 
that the Veteran did not have a skin rash during service and to 
outweigh the Veteran's post service reports of a skin rash during 
service; reports which, due to the contradiction in the service 
treatment records, the Board finds not credible.  

VA treatment records include a November 2005 report from the 
Veteran that he had a persistent skin rash of his left arm.  He 
was found to have patches of discolored, flat, slightly scaly 
skin of the left upper arm; otherwise his skin was found to be 
normal.  Although there are VA treatment notes through 2010, 
there is no further mention of a skin rash of his left upper arm.  
April 2007 treatment notes document that he had a tinea looking 
rash on his buttocks and he was prescribed Nizoral cream.  May 
2007 treatment notes however include that the Veteran reported no 
persistent skin rash.  Although there are VA treatment notes that 
address numerous symptoms and conditions involving different 
anatomy and physiological systems, there is mention of any skin 
symptoms or evidence of treatment for any skin symptoms through 
the rest of 2007, 2008, and 2009.  Active outpatient medication 
lists indicate that the Veteran was prescribed clobetasol 
propionate cream to be applied to affected area for a skin 
condition.  These lists contain this entry in March and May 2010.  
Treatment notes from July 2010 include that the Veteran had no 
skin problems.  Active problems lists span the Veteran's 
treatment at VA since separation from service but none list a 
skin problem.  

As to the reports of a chronic skin rash since service, the Board 
finds the VA treatment records more probative than the Veteran's 
statements of a chronic rash over his entire body.  These two 
isolated instances of reporting are found to be evidence against 
a finding that the Veteran has a chronic skin rash.  This 
evidence shows that the Veteran has not had a chronic skin 
condition since service.  The 2005 finding of scaly skin on his 
arm, the report years later of a rash on his buttocks, and the 
notation of a ointment prescribed years after that, when 
considered with the numerous reports of no skin problems, and the 
lack of any listing of a skin problem on an active problems list, 
are evidence that the Veteran has not had a chronic skin disease 
since service.  He has had a couple of instances of skin 
problems, one on his arm and one on his buttocks, described 
differently and years apart - in other words, acute and 
transitory skin problems.  The Board thus finds that the Veteran 
does not have a skin disability.  Service connection is not 
warranted in the absence of proof of current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Because the preponderance of the evidence of record demonstrates 
that the Veteran had no skin rash during service and has not had 
a chronic skin rash since service, his appeal as to this issue 
must be denied.  The evidence as to this issue is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).


Higher Initial Rating for a Right Eye Disability

The Veteran contends that his service-connected right eye 
anterior scar and vitreous floaters ("right eye disability") is 
more disabling than currently evaluated.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).

The Veteran's service-connected right eye disability currently is 
evaluated as zero percent disabling (non-compensable) by analogy 
to 38 C.F.R. § 4.84a, DC 6099-6079.  See 38 C.F.R. § 4.84a, 
DC 6099-6079 (2009).  Service connection is not in effect for the 
left eye.

The Board acknowledges that the schedule for rating disabilities 
of the eye was amended effective December 10, 2008; however, such 
amendments are only applicable to claims filed on or after 
December 10, 2008. 73 Fed. Reg. 66543 (Nov. 10, 2008); see 38 
C.F.R. § 4.75-4.84(a).

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a (2009).  Under these 
criteria, impairment of central visual acuity is evaluated from 
noncompensable (0 percent) to 100 percent based on the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
DC's 6061 to 6079 (2009).  The percentage evaluation will be 
found from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. § 
4.83a (2009).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75 (2009).

In determining the effect of aggravation of visual disability, 
even though the visual impairment of only one eye is service 
connected, evaluate the vision of both eyes, before and after 
suffering the aggravation, and subtract the former evaluation 
from the latter except when the bilateral vision amounts to total 
disability. In the event of subsequent increase in the disability 
of either eye, due to intercurrent disease or injury not 
associated with the service, the condition of the eyes before 
suffering the subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter.  38 C.F.R. § 4.78.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.80.  Loss of use or 
blindness of one eye, having only light perception, will be held 
to exist when there is inability to recognize test letters at one 
foot and when further examination of the eyes reveals that 
perception of objects, hand movements, or counting fingers cannot 
be accomplished at distances less than three feet.  See 38 C.F.R. 
§§ 3.350(a)(4), 4.79.

The applicable VA regulation permits compensation for a 
combination of service-connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye as a 
result of nonservice-connected disability, as if both 
disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of the 
Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  
Significantly however, 38 C.F.R. § 3.383(a) has been interpreted 
to mean that the rating for service-connected blindness in one 
eye is established without regard to any non-service-connected 
vision impairment in the other eye, unless that nonservice-
connected eye is blind. Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  See also Bagwell v. Brown, 9 Vet. App. 336, 339-340 
(1996); Boyer v. West, 12 Vet. App. 142, 144-45 (1999); 
VAOPRGCPREC 32-97 (all discussing the premise that VA has no 
authority to award disability compensation for nonservice-
connected disability absent specific authorization by statute).  
Simply put, where service connection is in effect for only one 
eye, the visual acuity in the nonservice-connected eye is 
considered to be normal unless there is blindness in that eye.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383. This interpretation of the 
Rating Schedule applicable to unilateral impairment of visual 
acuity corresponds to the interpretation of the Rating Schedule 
for unilateral hearing loss.  See 38 C.F.R. § 4.85(f); Boyer v. 
West, 11 Vet. App. 477, 479-80 (1998).

When only one eye's disability is recognized as entitled to 
compensation, the maximum evaluation for total loss of vision of 
that eye is 30 percent, unless there is (a) blindness in the 
other nonservice-connected eye; (b) enucleation of the service-
connected eye; or (c) serious cosmetic defect of the service-
connected eye. 38 C.F.R. §§ 3.383, 4.80.

Under DC 6079, the maximum disability rating is 10 percent, 
absent evidence of blindness in the non-service-connected eye.  
38 C.F.R. § 3.84a, DC 6079.

The Board finds that the preponderance of the evidence is against 
the Veteran's initial compensable rating claim for right eye 
anterior scar and vitreous floaters.  The Board acknowledges 
initially that the Veteran's right eye was injured while he was 
on active service in Iraq and an IED exploded in his vehicle 
convoy.  In February 2005, the Veteran was treated for a 
complaint of a foreign body in the right eye.  He reported that 
he had been involved in an IED explosion and had hit the 
windshield of the vehicle he was in at that time.  He denied any 
loss of consciousness or use of eye protection during the time of 
the blast.  Physical examination showed 20/30 vision in the right 
eye, pupils equal, round, and reactive to light and 
accommodation, normal extraocular movements, 2 millimeter (mm) 
pupils which were brisk and reactive, and mild chemosis.  X-rays 
were negative for foreign bodies in the right eye.  The 
assessment was right eye chemosis.

A "Statement of Medical Examination And Duty Status" included 
in the Veteran's available service treatment records shows that, 
in February 2005, he incurred an injury to the right eye 
secondary to an IED explosion which left glass in his eye.  This 
injury was considered to have been incurred in the line of duty.  
It was noted that the glass fragment had not been removed from 
the Veteran's right eye.  

The Veteran stated on his July 2005 Post-Deployment Health 
Assessment that he was experiencing dimming of vision and redness 
of eyes with tearing at that time.  

On VA eye examination in October 2006, the Veteran's complaints 
included an inability to see up close, vitreous floaters, and eye 
watering.  He denied any eye pain or periods of incapacitation.  
He also denied any current ophthalmologic treatment.  Physical 
examination showed 20/200 corrected to 20/20 near vision in the 
right eye, 20/50 later 20/40 corrected to 20/20 far vision in the 
right eye, 20/200 corrected to 20/20 near vision in the left eye, 
20/25 corrected to 20/20 far vision in the left eye, no diplopia, 
hyperopic or farsighted with astigmatism, and presbyopia or aging 
eyes.  The Veteran's intraocular pressure was well within normal 
limits in both eyes.  There was no corneal scarring, concretions 
and fluid-filled cysts in the right lower conjunctiva, loose 
lids, no visible glass or foreign body or foreign body staining, 
and conjunctival hyperplasia.  There was a 1/2 disc diameter size 
pigmented scar in the right fundus near the ora around 7 o'clock 
which was white without pressure in the right eye but otherwise 
normal fundi.  The VA examiner stated that the only ocular 
residual of trauma to the right eye was a faint scar barely 
visible above the right brow.  This examiner also stated that 
another scar was inside the right eye which was most likely as 
not caused by or the result of the in-service explosion.  This 
scar was located in the anterior part of the eye and would be out 
50 to 60 degrees on the visual fields and might not be 
detectable.  This examiner stated further that the Veteran's 
complaint of vitreous floaters could come from the aging process 
as well as eye trauma and were at least as likely as not caused 
by or the results of the in-service explosion.  This examiner 
finally stated that the Veteran's complaint of dry eyes was less 
likely than not caused by or the result of his tour of duty in 
Iraq.  Any other eye complaints were age-related and not 
addressed by this VA examination.

On VA outpatient treatment in December 2008, the Veteran's 
complaints included floaters in his vision since getting glass in 
the eye in 2004 and a lot of eye watering in the right eye.  
Objective examination showed 20/50 vision corrected to 20/40 in 
the each eye, full extraocular movements, normal intraocular 
pressure, and posterior vitreous detachment in the right eye.  
The impressions were dry eye syndrome in both eyes, mixed 
astigmatism bilaterally consistent with presbyopia, and posterior 
vitreous detachment in the right eye.

In January 2010, the Veteran complained that he had broken his 
glasses and, although he could still see out of them, they were 
in poor repair.  Physical examination showed 20/25-2 vision in 
the right eye, 20/20-1 vision in the left eye, and normal 
intraocular pressure bilaterally.  The impressions included 
compound hypermetropic astigmatism in both eyes.

The Board acknowledges that the Veteran's right eye was injured 
when an IED exploded near him during his tour of duty in Iraq.  
The Board also acknowledges that the Veteran has experienced 
disability due to the residuals of this service-connected right 
eye injury, to include an anterior scar and vitreous floaters (as 
seen on VA examination in October 2006), since his service 
separation.  The competent medical evidence does not show, 
however, that the Veteran's visual acuity (the best distant 
vision obtainable after correction by glasses) is 20/50 or higher 
such that a compensable disability rating is warranted under 
DC 6079.  Under this DC, the vision in one eye must be at least 
20/50 to warrant a 10 percent disabling rating which is the 
maximum disability rating available under this DC.  See 38 C.F.R. 
§ 4.84a, DC 6079 (2009).  The Veteran's corrected far vision was, 
at worst, 20/40 in each of his eyes as seen on VA outpatient 
treatment in December 2008.  The Veteran has not identified or 
submitted any competent evidence demonstrating that his corrected 
far vision in at least one of his eyes is 20/50 or worse such 
that an initial compensable rating is warranted under DC 6079.  
Id.  Nor is there any competent evidence of blindness in the 
other nonservice-connected (left) eye, enucleation of the 
service-connected (right) eye, or serious cosmetic defect of the 
service-connected right eye such that a 30 percent rating is 
warranted.  See 38 C.F.R. §§ 3.383, 4.80.  Thus, the Board finds 
that the criteria for an initial compensable schedular rating for 
right ear anterior scar and vitreous floaters is not warranted.

Because the level of disability experienced by the Veteran due to 
his service-connected right eye anterior scar and vitreous 
floaters has been uniform throughout the appeal period, the Board 
finds that a staged rating is not warranted.  See Fenderson, 12 
Vet. App. at 119.

Also considered by the Board is whether referral is warranted for 
a rating outside of the schedule.  To accord justice in an 
exceptional case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Veterans Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the Board or the RO must determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The interference with the Veteran's visual acuity from his 
service connected disability is addressed by criteria found in 
the rating schedule.  During the Board hearing the Veteran 
testified that his eye does not hurt but it is irritating in that 
it feels like something is scratching.  August 2010 Board hearing 
transcript at 24.  It could be said that the schedular criteria 
does not address this scratching sensation or the vitreous 
floaters and the first step of the Thun analysis is met.  That 
being said, there are no related factors of the kind contemplated 
in Thun.  That is, marked interference in employment is not 
shown, the disability has not resulted in any hospitalizations, 
and no other similar factors are shown. The Board therefore finds 
that referral for extraschedular consideration is not warranted.

Because the preponderance of the evidence of record is against 
assigning a compensable rating for the Veteran's right eye 
disability, the claim must be denied.  The evidence as to this 
issue is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for a skin disability (claimed 
as a skin rash of the entire body) is denied.

Entitlement to an initial compensable rating for right eye 
anterior scar and vitreous floaters is denied.


REMAND

The Veteran has contended that he incurred bilateral hearing 
loss, obstructive sleep apnea , and a bilateral leg disability 
during active service.  He specifically contends that he incurred 
bilateral hearing loss following the explosion of an improved 
explosive device (IED) while he was travelling in a convoy during 
active service in Iraq in May 2005.  He has contended that he 
experienced obstructive sleep apnea after he returned from his 
tour of duty in Iraq.  He also has contended that he incurred a 
bilateral leg disability during active service.  He alternatively 
contends that he incurred a bilateral leg disability as a result 
of his service-connected degenerative disc disease of the 
lumbosacral spine.  Finally, he has contended that his service-
connected degenerative disc disease of the lumbosacral spine is 
more disabling than currently evaluated.

With respect to the Veteran's service connection claims for 
obstructive sleep apnea and for a bilateral leg disability, 
including as secondary to service-connected degenerative disc 
disease of the lumbosacral spine, the Board notes that the 
Veteran testified in August 2010 that there were additional 
outstanding VA and private treatment records relevant to these 
claims which had not yet been obtained by the RO/AMC.  He 
specifically testified that he had been sent by VA to a private 
facility for a sleep study when he was diagnosed as having 
obstructive sleep apnea.  August 2010 Board hearing transcript at 
5.  VA treatment notes dated November 23, 2005include that a 
consult had been posted for sleep study.  

The Veteran also testified that he currently was being treated by 
a non-VA provider for a bilateral leg disability and for his 
service-connected degenerative disc disease of the lumbosacral 
spine.  Id. at 11.  Although the record was held open for 30 days 
following this hearing for the Veteran to attempt to obtain these 
records, no records were submitted.  Because VA now is on notice 
as to the existence of these records which may be relevant to 
some of the Veteran's currently appealed claims, the Board finds 
that, on remand, the RO/AMC must attempt to obtain these records.

With respect to the Veteran's service connection claim for 
bilateral hearing loss, the Board notes that, following VA 
audiology examination in February 2010, the VA examiner concluded 
that, given the lack of audiology testing reports in the 
Veteran's claims file from before and after his periods of active 
service, no opinion regarding hearing loss could be offered 
without resorting to mere speculation.  The Board notes that the 
Court recently held in Jones v. Shinseki, 23 Vet. App. 382 
(2010),  that it was error for the Board to rely on a medical 
examination report which contained the "mere speculation" 
language because that language was ambiguous, the examiner did 
not provide any supporting rationale, and it was not clear that 
the statement was based on all "procurable and assembled 
data."  38 C.F.R. § 3.102 (2009); Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2009); Stefl v. Nicholson, 21. Vet. App. 120, 
124 (2007).  Here, the examiner did provide a rationale, but, 
under the facts of this case, the Board finds that rationale 
insufficient.  See 38 C.F.R. § 4.2 (2009).  See also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
service representative requesting that the 
Veteran identify all VA and non-VA clinicians 
who have treated him for obstructive sleep 
apnea , a bilateral leg disability, including 
as secondary to service-connected 
degenerative disc disease of the lumbosacral 
spine, and/or service-connected degenerative 
disc disease of the lumbosacral spine since 
his separation from active service.  Note in 
the letter that the Veteran should provide 
the records from the physical therapist that 
he referred to during the Board hearing or 
provide signed releases for VA to assist him 
in obtaining those records, as well as all 
other pertinent records.  

Obtain all VA treatment records that have not 
been obtained already.   In particular, 
obtain the results of any sleep study 
conducted by VA or at VA's request, as noted 
in the VA treatment note of November 23, 
2005.

Once signed releases are obtained from the 
Veteran, obtain any private treatment records 
that have not been obtained already.  A copy 
of any response, to include a negative reply 
and any records obtained, should be included 
in the claims file.

2.  Contact the VA Medical Center in 
Montgomery, Alabama, and ask the VA audiology 
examiner who conducted the Veteran's VA 
audiology examination on February 11, 2010, 
to provide an addendum to this examination 
report.  The claims file should be provided 
to this examiner for review.  After reviewing 
the claims file, this VA examiner is asked to 
provide an opinion as to whether the 
Veteran's current hearing loss is as likely 
as not consistent with hearing loss caused by 
proximity to an improvised explosive device 
(IED) explosion occurring in 2005; that is, 
whether proximity to an IED explosion would 
as likely as not ( (i.e., a 50 percent or 
greater probability) cause the type of 
hearing loss that the Veteran has.  The 
examiner must provide a complete rationale 
for the opinion rendered.  

3.  If, and only if, the VA audiology 
examiner who conducted the Veteran's VA 
audiology examination on February 11, 
2010, is unavailable, then schedule the 
Veteran for appropriate VA examination to 
determine the nature and etiology of his 
bilateral hearing loss.  The claims file 
should be provided to the examiner for 
review.  All appropriate testing should be 
conducted, to include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  Based on a review 
of the claims file and the results of the 
Veteran's audiology examination, the 
examiner(s) must provide an opinion as to 
whether it is at least as likely as not 
(i.e., a 50percent or greater probability) 
that bilateral hearing loss, if diagnosed, is 
related to active service or any incident of 
such service, to include exposure to loud 
noises when an improvised explosive device 
(IED) exploded near the Veteran while he was 
on active service in Iraq in 2005.  The 
examiner is specifically asked to render an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that proximity to an IED 
explosion would cause the type of hearing 
loss that the Veteran has.  A complete 
rationale must be provided for any opinion(s) 
expressed.  

4.  Schedule the Veteran for a VA examination 
to determine if he has sleep apnea and if so, 
whether his sleep apnea is related to his 
active service.  The examiner is asked to 
address the following:  

(a)  Identify whether the Veteran has had 
sleep apnea at any time during his active 
service or since his active service and the 
date of onset of any identified sleep apnea.  

(b)  The examiner is also asked to identify 
the cause of any identified sleep apnea and 
to provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that any identified 
sleep apnea had onset during the Veteran's 
service or was caused by the Veteran's 
service.  A complete rational must be 
provided for all opinions rendered.  

5.  After ensuring compliance with the above, 
readjudicate the Veteran's claims of service 
connection for bilateral hearing loss, 
obstructive sleep apnea, and for a bilateral 
leg disability, including as secondary to 
service-connected degenerative disc disease 
of the lumbosacral spine, and the Veteran's 
claim for an initial rating greater than 
10 percent for degenerative disc disease of 
the lumbosacral spine.  If the benefits 
sought on appeal are not granted in full, 
provide the Veteran and his service 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


